[f103002.gif] [f103002.gif]







Tuesday, November Ol,2016




Denise Katz




8185 Via Ancho Rd Ste. 880107

Boca Raton FL 33433







Dear Denise:




This will confirm the terms of our mutual understanding and agreement [·
Agreement•) In connection with the efforts of (·Finder") to enroll subscribers
on behalf of WRAPMAIL INC. [·Company") as follows:

1. Appointment.




The Company hereby authorizes Finder, on a nonexclusive basis, to identify
potential parties that may wish to purchase products or subscribe for services
offered by the Company (each, a "Subscriber" and coactively ·Subscribers") on
terms acceptable to the Company.

However, it Is agreed that the Finder shall have no continuing role or part of
the negotiations or relationship between any Subscribers that the Finder
Identifies to the Company (apart from any rights granted under Section 2): and
that Finder is not now, nor shall it ever be, an agent of the Company. Finder
agrees to indemnify (i) the Company for any liability, fees (including
attorney's fees), costs or expenses, or settlements which the Company incurs as
a result            of any representation to third-parties by Finder that Finder
Is an agent of the Company and (ii) any misrepresentation by Finder regarding
the Company, Its products or its services.

It is understood that Finder is acting as a finder only and shall have no
authority to enter into any commitments on the Company's behalf, or to negotiate
the terms of any agreement between a Subscriber and the Company.

2. Compensation.




If a potential Subscriber introduced to the Company by Finder enters into an
agreement with the Company for the provision of products or services of the
Company, then Finder shall be entitled to a Cash Fee (the '"Fee·) equal to ten
percent (1°") of the basic monthly charges paid by such Subscriber In accordance
with a subscription agreement entered into between such Subscriber and the
Company. Company shall pay Finder the Fee only after it has been




WRAPmail Inc.

960 S. Broadway

 Hicksville, NY 11801











--------------------------------------------------------------------------------

Page 12










successfully collected from and paid by Subscriber to Company. Company will not
pay Fee in advance.

3. Fees.




The fees due Finder as set forth in Section 2 above, if any, shall be paid by
the Company to Finder on a monthly basis.




4. Termination.




This Agreement may be terminated at any time by either party by written notice
to the other party in accordance with the notice provisions listed in Section 7,
but such termination shall not affect the obligation of the Company to pay the
finder's fee hereunder after such termination with any Subscriber introduced by
Finder prior to such termination.




5. Accurate Information.




The Company hereby represents and warrants that all information provided Finder
pertaining to the Company, its products and its services shall be true and
correct; and the Company shall hold Finder harmless from any and all liability,
expenses or claims arising from the disclosure or use of such information.

6. Applicable Law.




This Agreement is governed by and construed under the laws of the State of New
York, and any action brought by either party against the other party to enforce
or interpret this Agreement shall be brought in an appropriate court of such
State. In the event of any such action, the prevailing party shall recover all
costs and expenses thereof, including reasonable attorney's fees from the losing
party.

7. Notices.




Any notice, request, instruction or other document to be given under this
Agreement by either party to the other party shall be in writing and (a)
delivered personally; (b) sent by telecopy; (c) delivered by overnight express
{charges prepaid); or (d) sent by registered or certified mail, postage prepaid






















WRAPmail Inc.

960 S. Broadway

Hicksville, NY 11801











--------------------------------------------------------------------------------

Page 13










If to Company to:




WRAPmail Inc..

960 S. Broadway

Hicksville, NY 11801

Attn: Marco Alfonsi







If to Finder to:




Priatek, St Petersburgh, FL




Aquimo, Mesa, Az




or at such other address for a party as shall be specified by like notice. Any
notice which is delivered personally, telecopied or sent by overnight express in
the manner provided in this section 8 shall be deemed to have been duly given to
the party to whom it is addressed upon actual receipt by such party. Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been given to  the party to whom it Is addressed
at the close of business, local time of the recipient, on the third business day
after it is so placed in the mail.




8. Complete Understanding.




This Agreement and the Purchase Agreement constitute the entire agreement and
understanding between the parties and supersedes all prior agreements and
understanding, both written and oral, between the parties hereto with respect to
the subject matter.

9. Headings and Capitalized Terms.




The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of Its provisions.




10. Successors and Assigns.




The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.
Neither Finder nor Company may assign their rights or delegate their obligations
under this Agreement without the prior written consent of the other.







11. Modification and Waiver.




WRAPmail Inc











--------------------------------------------------------------------------------

Page 14










None of the terms or conditions of this Agreement may be waived except in
writing by the party which is entitled to the benefits thereof. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by Finder and Company.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any

other provision (whether or not similar) nor shall such waiver constitute a
continuing waiver.




12. Invalid Provision s.




If any provision of this Agreement is held to be Illegal, invalid or
unenforceable under present or future laws by any court of competent
jurisdiction, such illegality , invalid ity or unenforceability shall not affect
the legality, enforceability or validity of any other provisions or of the same
provision as applied to any other fact or circumstance and such Illegal,
unenforceable or invalid provision shall be modified to the minimum extent
necessary to make such provision legal, valid or enforceable, as the case may
be.











--------------------------------------------------------------------------------

Page 5







If the foregoing correctly sets forth our Agreement, please sign and return the
enclosed copy of this letter.




/s/ Denise Katz

(Finder) Denise Katz







AGREED TO AND ACCEPTED AS OF THE DATEH' EREOF

WRAPMAIL INC.

By: /s/ Marco Alfonsi

Marco Alfonsi









